DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21, 22 and 23 each contain subject matter for a composition of GD2 CAR T-cells while the claims may add specificities they do not add any structural contribution to the composition. In each embodiment of claims 21, 22 and 23, the same composition (kit), as used in claim 19, is used making the construction of the claim generic over that of claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b) ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). The first part of the Mayo test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception). Id. If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claim recites additional elements that amount to significantly more than the judicial exception. Id. citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). The Supreme Court has described the second part of the test as the "search for an 'inventive concept'". Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
The following flowchart below discusses patentability according to the standards described
above:




    PNG
    media_image1.png
    899
    703
    media_image1.png
    Greyscale

	

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation between the cancer and the H3K27M mutations without significantly more. The claim recites a law of nature. This judicial exception is not integrated into a practical application because: the claim specifically lays out the correlation between the cancer and the marker and relates back to that correlation. The claim does not include additional elements that are sufficient to amount to 

Claim 13 is as written below: 
A method of treating or delaying the progression of cancer in a patient, wherein the cancer is characterized by a histone H3 K27M (H3K27M) mutation, comprising: 
a) obtaining a biological sample comprising cancer cells from the patient;
b) determining the presence or absence of an H3K27M mutation within the cancer cells; and 
c) administering to the patient a therapeutically effective amount of a composition comprising T cells genetically modified to express a chimeric antigen receptor (CAR) specific for ganglioside GD2 (GD2) if the cancer cells are characterized as having an H3K27M mutation.

The first prong of the analysis is passed as the claim is directed towards a method of treating which classifies as a process. 
Prong 2a cites a natural correlation between a cancer and the H3K27M mutation. This is because steps a) and b) of the claim represent data gathering necessary for the judicial exception. You need to determine the presence of the mutation to determine if the treatable cancer is present. This makes steps a) and b) to be considered insignificant extra-solution activity (see the reference paragraphs at the end of the rejection or MPEP 2106.05). Step c) is an element that adds more to the claim; however, this step is only done if the cancer has the H3K27M mutation and is not a required step in the claim structure. Thus, the claim is directed to a judicial exception, the natural correlation between the marker and a cancer. 
Step 2b is directed to parts of the claim that add more to claim structure. This test is used to determine if a claim is routine and convention in the art to determine if the claim offers significantly Thus, the claim is rejected as being directed to a judicial exception. 
Amending the claimed material may save the claim from recitation of the judicial exception. One way in which the claim can be amended is by removing the “wherein” clause in the preamble. This would remove the recital of the judicial exception. Without the judicial exception, the claim would pass prong 2a of the Mayo test. Another way amending the claim may get around the judicial exception is by limiting the claimed material to its embodiments where the marker is present and the patient is treated (see MPEP 2106.04(d)(2) particular treatment and prophylaxis). Amending steps b) and c) to read as below.
b.) determining that the H3K27M mutation is present in the cancer cells, and*
c.) administering a therapeutically effective amount of a composition comprising T cells genetically modified to express a chimeric antigen receptor (CAR) specific for ganglioside GD2 (GD2) to the patient  
* if the claim is amended to remove the reference to the mutation in the preamble this method of amending would result in a 112(b) antecedent basis rejection.
Claims 14-18 depend on claim 13. While these claims do add specificity, none of these claims are written in a way to fix the deficiencies stated above within claim 13 to add more to the claim than the judicial exception. A proper correction of claim 13 would fix the rejection of the dependent claims. 

The following few paragraphs are an explanation of insufficient extra-solution activity. 
e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B.
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.

Below are examples of activities that the courts have found to be insignificant extra-solution activity:
Mere Data Gathering
Selecting a particular data source or type of data to be manipulated
Insignificant Application
See MPEP 2106.05.

The following few paragraphs are about particular treatment and prophylaxis in Prong 2A. 

A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the additional elements apply or use the 
The particular treatment or prophylaxis consideration originated as part of the other meaningful limitations consideration discussed in MPEP § 2106.05(e) and shares the same legal basis in Supreme Court jurisprudence as that consideration. However, recent jurisprudence has provided additional guidance that is especially relevant to only a subset of claims, thus warranting the elevation of the particular treatment or prophylaxis consideration to become a stand-alone consideration in the Step 2A Prong Two analysis. Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018). The claims in Vanda recited a method of treating a patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation (a disruption of the heart’s normal rhythm that can lead to serious health problems) in patients having a particular genotype associated with poor drug metabolism. 887 F.3d at 1121, 126 USPQ2d at 1269-70. In particular, the claims recited steps of: (1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient’s genotype. Id. Although Vanda’s claims recited a law of nature (the naturally occurring relationship between the patient’s genotype and the risk of QTc prolongation) like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 101 USPQ2d 1961 (2012), the Federal Circuit distinguished them from the Mayo claims based on the differences in the administration steps. In particular, the court explained that Mayo’s step of administering a drug to a patient was performed in order to gather data about the recited laws of nature, and this step was thus ancillary to the overall diagnostic focus of the claims. 887 F.3d at 1134-35, 126 USPQ2d at 1280. In contrast, Vanda’s claims Vanda’s claims eligible at the first part of the Alice/Mayo test (Step 2A) because the claims were not "directed to" the recited judicial exception. 887 F.3d at 1136, 126 USPQ2d at 1281.
Examples of "treatment" and prophylaxis" limitations encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like. For example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. See, e.g., Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066–68, 100 USPQ2d 1492, 1500-01 (Fed. Cir. 2011). See MPEP 2106.04(d)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 21-23 are rejected under 35 U.S.C. 102(a)1 as being anticipated by US20170027988A1 herein referred to as Brenner. 
Claim 19 refers to a therapeutically effective amount of a composition comprising T cells genetically modified to express chimeric antigen receptor (CAR) specific for ganglioside GD2 (GD2) for use in treating or delaying the progression of cancer in a subject, wherein the cancer harbors a

	Regarding claims 21-22, being as these claims depend on claim 19 and offer no additional structural elements they are also reject under Brenner as Brenner meets the intended use of the claim.  See above rejection of claim 19 and MPEP 2111.02.
Claim 23 relates to a kit comprising a medicament comprising T cells genetically modified to express a chimeric antigen receptor (CAR) specific for GD2 and an optional pharmaceutically acceptable carrier, and a package insert comprising instructions for administration of the medicament for treating or delaying progression of cancer in an individual.
	Brenner teaches T cells genetically modified to express a chimeric antigen receptor specific for GD2. The pharmaceutically acceptable carrier is optional in the claim. A package insert comprising instructions for administration of the medicament for treating or delaying progression of cancer in an individual does not have patentable weight.
The package insert comprising instructions does not contain a functional relationship with the CAR T-Cells. The CAR T-cells will work as according to the essential nature of the cells. Thus, the package insert would be considered printed matter in which the product and the printed matter do not depend upon each other and does not contain a functional relationship with the CAR T-cells. The package insert in this case would merely act as support for the claimed kit. See MPEP 2111.05
Brenner discusses the embodiment of treating melanoma or small lung cell carcinoma which constitutes a composition that treats cancer in an individual ([0013] pg 2). In other embodiments this . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner. Brenner teaches many different combinations of GD2 CAR T cell with other therapies like chemotherapy, radiotherapy, and immunotherapy ([0047-54] pgs. 4-5); however, Brenner does not explicitly teach using GD2 CAR T-cells with a second therapeutic. It would be obvious to use GD2 CAR T-cells as modified by the suggested embodiments of Brenner to create a composition of GD2 CAR T-cells with a second therapeutic agent. 





Allowable Subject Matter

Claims 1-12 are allowed. The claim material of treating cancer characterized as having H3 K27M using a GD2 CAR therapy was not discussed in the prior art. There was prior art to treat cancer using GD2 CAR T-cell therapy as in the case of Brenner but not in the specific embodiment that the cancer was positive for the H3 K27M mutation. The definition of diffuse midline glioma was modified by the WHO organization in 2016 making prior art focusing on the H3 K27M mutation difficult to find as the relevance of such mutation was not formally acknowledged until then. Chimeric antigen receptor (CAR) technologies have been common features in the art using both NKT cells and T cells but not to treat cancers harboring the H3 K27M mutation. The GD2 antibodies mentioned in the application in claim 7 have be found in the prior art. Using scFv binding domains have been known in the art with CAR technologies. Chimeric antigen receptors have been modified in the prior art to contain a T cell transmembrane domain, a T cell receptor signaling domain, and with co-stimulatory domains. The list of co-stimulatory domains in Claim 10 are known in the field. Antibodies that bind to GalNAcβ1-4(NeuAcα2-8NeuAcα2-3)Gal are known in the art (see Longee and Tai referenced in the conclusion below). A CAR comprising 14G2a scFv is known in the art (see Brenner). While features are known in the prior art, no motivation could be found to treat cancer with the H3 K27M mutation with a GD2 CAR therapy. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. Somatic histone H3 alterations in pediatric diffuse intrinsic pontine gliomas and non-brainstem glioblastomas. Nat Genet. 2012 Jan 29;44(3):251-3.
Louis et al. The 2016 World Health Organization Classification of Tumors of the Central Nervous System: a summary. Acta Neuropathol. 2016 Jun;131(6):803-20.
Suzuki and Cheung. Disialoganglioside GD2 as a therapeutic target for human diseases. Expert Opin Ther Targets. 2015 Mar;19(3):349-62. 
Seyedin et al. Strategies for combining immunotherapy with radiation for anticancer therapy. Immunotherapy. 2015;7(9):967-980.
Scutti JAB. Importance of immune monitoring approaches and the use of immune checkpoints for the treatment of diffuse intrinsic pontine glioma: From bench to clinic and vice versa (Review). Int J Oncol. 2018 Apr;52(4):1041-1056. 
Horta et al. Anti-GD2 mAbs and next-generation mAb-based agents for cancer therapy. Immunotherapy. 2016 Sep;8(9):1097-117. 
Chheda et al. Novel and shared neoantigen derived from histone 3 variant H3.3K27M mutation for glioma T cell therapy. J Exp Med. 2018 Jan 2;215(1):141-157. 
Khuong-Quang et al. K27M mutation in histone H3.3 defines clinically and biologically distinct subgroups of pediatric diffuse intrinsic pontine gliomas. Acta Neuropathol. 2012 Sep;124(3):439-47
Chheda et al. (2017). OS09.4 Identification of a novel H3.3. K27M mutation-derived neoantigen epitope and cloning of H3.3. K27M-specific T-cell receptor for T-cell therapy in gliomas. Neuro-Oncology. 19. iii18-iii19. 10.1093/neuonc/nox036.063.
Furukawa, K. & Fukuda, M. (2016). Glycosignals in Cancer: Mechanisms of Malignant Phenotypes. 10.1007/978-4-431-55939-9
Longee et al. Disialoganglioside GD2 in human neuroectodermal tumor cell lines and gliomas. Acta Neuropathol. 1991;82(1):45-54
Tai et al. Different fine binding specificities of monoclonal antibodies to disialosylganglioside GD2. J Biochem. 1988 Apr;103(4):682-7
WO 2015/164594A1
WO2013/ 126733A1
WO2013/ 040371A2
US2014/ 0107039

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.D./               Examiner, Art Unit 1647       
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647